Citation Nr: 0413806	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-25 864	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, claimed as secondary to service-connected post 
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to February 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  The veteran 
testified at a videoconference hearing before the undersigned 
in April 2004; a transcript of the hearing is of record.  
Subsequent to the hearing, the undersigned granted a motion 
to advance the case on the Board's docket (AOD) due to 
financial hardship.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

During the April 2004 videoconference hearing, the veteran 
asserted that his PTSD has increased in severity since his 
last VA examination in August 2002, and noted upcoming 
appointments for VA psychological and psychiatric treatment.  
In a May 2004 statement in support of his Motion for AOD, the 
veteran noted he is now homeless, which, he contends, is a 
result of his increased symptoms of PTSD.  In light of the 
allegations of increased disability and the likelihood that 
pertinent VA medical records (which are constructively of 
record) have not been associated with the claims file, 
further development, including another VA examination, is 
indicated.  

The veteran has appealed the RO's denial of service 
connection for cardiovascular disease, claimed as secondary 
to PTSD.  At the videoconference hearing, he submitted 
additional evidence (with a waiver of RO review), including a 
letter from Dr. B.H., his physician at a VA Cardiology 
clinic.  In the March 2004 letter, Dr. B.H. states that the 
stress of PTSD likely contributed to development and 
exacerbation of the veteran's coronary disease, noting that 
"[t]here is a growing body of literature that PTSD and 
stress can exacerbate hypertension and other coronary risk 
factors."  This statement indicates the possibility of a 
causal link between the veteran's PTSD and his cardiovascular 
disease.  It is also noteworthy in this regard that on August 
2002 VA psychiatric evaluation the examiner indicated her was 
unaware of evidence relating cardiovascular disease to PTSD.  
Thus, the record now has conflicting medical opinion 
evidence, and further development to resolve the conflict is 
necessary.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of any private and VA clinical records 
(not already associated with the claims 
file) of any treatment the veteran has 
received for PTSD and for cardiovascular 
disease.  He should assist in this matter 
by identifying all sources of treatment 
and providing any necessary releases.  

2.  The RO should then arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine the current 
severity of his PTSD.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must explain 
the rationale for any opinion given.

3.  The RO should also arrange for the 
veteran to be afforded a VA examination 
by a specialist in cardiology to 
determine the nature and etiology of his 
cardiovascular disease.  The veteran's 
claims folder must be reviewed by the 
examiner prior to the examination.  
Based on the claims file review and the 
examination results, the examiner should 
indicate whether it is at least as 
likely as not that the veteran's 
cardiovascular disease is etiologically 
related to his service-connected PTSD.  
The examiner should explain the 
rationale for any opinion given, and 
should comment on the nexus opinions 
already of record (and noted above).

4.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The purpose of this remand is to assist the veteran in the 
development of his claims.  No action is required of the 
appellant until he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

